DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11, 14-21, 24-29, and 31-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner note:  Examiner call AOR David Noonan to find ways to amend claims to close prosecution, but no agreement was reached at this time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11, 14-18, 21, 24-27, 29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2020/0068548) in view of Guo et al. (US 2018/0013481).

With regard to claims 1 and 11, Guan teaches: A method (see figure 9/14)/A user equipment (UE) (see figure 16) for wireless communication, comprising: 3Application No.: 16/860,986 
RCE Amendment a memory storing computer-executable instructions (memory 1601: paragraphs 209-212); and 
at least one processor coupled with the memory and configured to (processor, 1602: paragraphs 209-212): 
including a plurality of default beams to use for receiving one or more retransmissions of a downlink communication (paragraphs 181-183: 
[0183] In addition, it should be noted that Embodiment 1 and Embodiment 4 may be applied to a scenario in which the terminal supports multi-beam transmission, or may be applied to a scenario in which the terminal supports single-beam transmission. Embodiment 2 and Embodiment 3 are applicable to the scenario in which the terminal supports multi-beam transmission. Whether the terminal supports multi-beam transmission is determined based on a configuration of the terminal. The multi-beam transmission is sending a signal or receiving a signal by using a plurality of beams. In an actual implementation, optionally, the network device may send indication information to the terminal to instruct the terminal to report whether the terminal has a capability of supporting multi-beam transmission; or the terminal may actively report, to the network device, whether the terminal has a capability of supporting multi-beam transmission; or another manner may be used. After learning of whether the terminal has the capability of supporting multi-beam transmission, the network device may instruct, by using configuration information, the terminal to transmit a signal by using a plurality of beams or not by using a plurality of beams. In addition, the network device may instruct, by using the configuration information, the terminal to perform beam configuration in a manner in Embodiment 1 to Embodiment 4. 
Figure 9 is referring to embodiment 2, which is discuss in paragraphs 139-144.
Figure 14  is referring to embodiment 4, which is discuss in paragraphs 171-182.) 

 wherein the at least one processor is configured to activate the multiple default beam configuration based on the downlink communication, using an initial default beam during an initial transmission period, being unsuccessful (paragraphs 131-141, 168-183: first beam was unsuccessful.); 

    PNG
    media_image1.png
    559
    729
    media_image1.png
    Greyscale

and configure, based on activating the multiple default beam configuration, the plurality of default beams over which to receive, the one or more retransmissions of the downlink communication (paragraphs 177-183:

[0183] In addition, it should be noted that Embodiment 1 and Embodiment 4 may be applied to a scenario in which the terminal supports multi-beam transmission, or may be applied to a scenario in which the terminal supports single-beam transmission. Embodiment 2 and Embodiment 3 are applicable to the scenario in which the terminal supports multi-beam transmission. Whether the terminal supports multi-beam transmission is determined based on a configuration of the terminal. The multi-beam transmission is sending a signal or receiving a signal by using a plurality of beams. In an actual implementation, optionally, the network device may send indication information to the terminal to instruct the terminal to report whether the terminal has a capability of supporting multi-beam transmission; or the terminal may actively report, to the network device, whether the terminal has a capability of supporting multi-

Although Guan teaches multi-beam transmission after unsuccessful downlink communication (Paragraph 183), Guan does not explicitly disclose the process of receiving the retransmission of downlink communication is each of a plurality of slots during a retransmission period.  
Similar to the system of Guan, Guo discloses the process of performing retransmission If UE fails to receive downlink transmission (see figure 11: paragraph 61) and UE can support multiple serving beam configuration (paragraph 62).   However, the system of Guo teaches the process of receiving multiple downlink beam transmission (see figure 12: paragraph 76) in subframe (paragraph 75).  Since it a subframe comprise a plurality of slots, then multi-beam transmission in Guo occurs in a plurality of slots.  Secondly, Guo discloses indication message informs UE whether the first and second downlink transmission was already received, therefore the downlink communication in figure 12 can be for retransmission.  

[0061] FIG. 11 illustrates an example methodology for a DL data transmission from the network to the UE. At Step 1102 of the flow diagram 1100, the network prepares for the DL transmission to the UE. Specifically, when network has DL data to be transmitted to the UE, the network determines the proper TRP(s) and the beam(s) to reach the UE. In various embodiments, beam tracking (or beam finding) may be used. Also, the UL timing of the UE must be synchronized with the network/cell before performing the DL transmission. The DL data arrival may be achieved via random access (RA) procedure. At Step 1104, the network, by way of the BS or the TRP, selects the proper DL resources for transmission of DL data and informs the UE, via a DL assignment, to 1106, the transmission of DL assignment and DL data occurs. The DL assignment and DL data are provided by beamforming in beam(s) that can reach the UE. UE beamforming may be used for DL reception. DL assignment may be determined by TRP or BS. At Step 1108, the UE provides HARQ feedback to the network to indicate whether the DL transmission was successfully received. The network may need to perform retransmission if the UE fails to receive the DL transmission.
[0062] According to an aspect of the subject disclosure, a UE is simultaneously (or concurrently or in parallel) served/serviced by multiple serving beams from one or multiple TRPs of the same cell. According to another aspect of the subject disclosure, the network and the UE make determinations, depending on the scenario, about carrying same or different content by DL or UL transmissions on the same radio resources via different network beams. These scenarios and determination methodologies are discussed below. Factors (or means) for determining whether to carry same or different content by the transmissions via different network beams are also provided below. One factor includes assistance information from the UE, which are taken into account. According to another aspect of the invention, the UE may be able to determine whether transmissions contain same or different content. The methodology that the UE can use to make that determination is discussed below.
[0075] Concurrent transmissions can mean transmissions on the same radio resource(s) via different serving beams for the UE, or transmissions on the same radio resource(s) in the same time interval via different serving beams for the UE. Alternatively, concurrent transmissions can mean transmissions on the same radio resource(s) via different network beams controlled by the same network node, or transmissions on the same radio resource(s) in the same time interval via different network beams controlled by the same network node. Different serving beams can be utilized by different TRPs. The time interval can be TTI, subframe, or symbol. The radio resource can be the time/frequency resource. The serving beam can be a network beam that serves a UE, a network beam that can serve a UE, or a network beam that is used to communicate with a UE, for example, for transmission and/or reception. The network beam can be a beam generated by a network node, for example, a TRP. The transmissions could be DL transmissions or UL transmissions. Transmissions with the same content can mean transmissions that are okay to be combined for decoding. Decoding refers to converting from one form to another. For example, data is often encoded before transmission, for example, to reduce the requited bandwidth and provide for an efficient transmission. Typically, all data from the same data unit is encoded in the same specialized format, and therefore all data from the same data unit is also decoded by using the same scheme or sequence. Thus, data subunits of a data unit are referred herein to as having the same content. An example of such a data unit is the MAC PDU, meaning that the UE can combine multiple data transmissions associated with the same MAC PDU for decoding purposes, and treat those transmissions have having the same content.
the UE receives two concurrent DL transmissions from the network. At Step 1202 of the flow diagram 1200, the UE receives an indication from the network. The indication indicates whether a first transmission and a second transmission, which the UE will receive or has already received, can be combined by the UE for decoding purposes. At Step 1204, the UE receives the first DL transmission via a first UE beam. At Step 1206, the UE receives the second DL transmission via a second UE beam. In other words, the UE uses different UE beams to receive the first transmission and the second transmission. In one embodiment, the first transmission and the second transmission are received concurrently by the UE. In one embodiment, the first transmission and the second transmission are transmitted concurrently by the network. At Step 1208, the UE determines whether to combine the first transmission and the second transmission for decoding, based on the indication.

Since Guo’s figure 12 and Guan’s figure 14 disclose a process of sending/receiving an indication message for downlink transmission, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a multiple default beam configuration including a plurality of default beams to use for receiving one or more retransmissions of a downlink communication in each of a plurality of slots during a retransmission period as taught by Guo in the multi-beam configuration of Guan in order to improve transmission efficiency (Guo: paragraph 75).  

    PNG
    media_image2.png
    552
    668
    media_image2.png
    Greyscale

With regard to claims 21 and 30, Guan teaches: A method (see figure 14)/ A base station (see figure 16) for wireless communication, comprising: 
a memory storing computer-executable instructions (paragraphs 209-212:
 [0211] When the communications device 150 is a network device, when being executed by the processor 1602, the computer program stored in the memory 1601 enables the network device to perform the steps performed by the network device in Embodiment 1 to Embodiment 4. The transceiver 1603 is configured to communicate with another communications device (for example, a terminal) under control of the processor 1602.); and 

activate a multiple default beam configuration including a plurality of default beams for a user equipment (UE) to use to receive one or more retransmissions of a downlink communication transmitted by the base station during a retransmission period (paragraphs 176-183: see claim 1), wherein the at least one processor is configured to activate the multiple default beam configuration based on the downlink communication, using an initial default beam at the UE during an initial transmission period, being unsuccessful (paragraphs 176-183: see claim 1);
 and transmit, based on activating the multiple default beam configuration, the one or more retransmissions of the downlink communication using the plurality of default beams  (paragraph 183).  
Although Guan teaches multi-beam transmission after unsuccessful downlink communication (Paragraph 183), Guan does not explicitly disclose the process of receiving the retransmission of downlink communication is each of a plurality of slots during a retransmission period.  
Similar to the system of Guan, Guo discloses the process of performing retransmission If UE fails to receive downlink transmission (see figure 11: paragraph 61) and UE can support multiple serving beam configuration (paragraph 62).   However, the system of Guo teaches the process of receiving multiple downlink beam transmission (see figure 12: paragraph 76) in subframe (paragraph 75).  Since it a subframe comprise a plurality of slots, then multi-beam transmission in Guo occurs in a plurality of slots.  Secondly, Guo discloses indication message informs UE whether the first and 

Since Guo’s figure 12 and Guan’s figure 14 disclose a process of sending/receiving an indication message for downlink transmission, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a multiple default beam configuration including a plurality of default beams to use for receiving one or more retransmissions of a downlink communication in each of a plurality of slots during a retransmission period as taught by Guo in the multi-beam configuration of Guan in order to improve transmission efficiency (Guo: paragraph 75).  

With regard to claims 4 and 14, Guan teaches: wherein receiving of the downlink communication is unsuccessful during the initial transmission period based on the downlink communication being is-either not received or not successfully decoded (paragraphs 107, 120, 174-175:  
[0174] If the check fails, the terminal sends a NACK message to the network device in an (n+k1).sup.th slot.
[0175] It may be understood that if the terminal sends the ACK message to the network device in step S503, the network device may perform step S504a or S504c. If the terminal sends the NACK message to the network device in step S503, the network device may perform step S504b or S504c.
 ).


  
With regard to claims 6 and 16, Guo also teaches: wherein the at least one processor is configured to configure the plurality of default beams associated with the multiple default beam configuration at least in part by: configuring the plurality of default beams within each slot of the plurality of slots (see paragraphs 75-76).  


With regard to claims 7 and 17, Guo also teaches: wherein the at least one processor is configured to configure the plurality of default beams associated with the multiple default beam configuration, at least in part by: configuring a first default beam of the plurality of default beams for a first slot of the plurality of slots period to receive the downlink communication; and configuring a second default beam of the plurality of default beams for a second slot of the plurality of slots to receive the downlink communication. (see paragraphs 75-76: see figure 12). 

With regard to claims 8 and 18, Kim teaches: wherein the at least one processor is further configured to: identify a subset of available slots in the period for which to 
[0220] 3N.sub.slot.sup.subframe,μ is the preset duration (for example, the foregoing first preset duration), N is a quantity of slots in one subframe, and a value of N is related to a system parameter μ, as shown in the following Table 4 and Table 5.).  


With regard to claims 24 and 31, Guan teaches: wherein the at least one processor is further configured to transmit, to the UE, a configuration indicating one or more parameters for activating the multiple default beam configuration (paragraphs 183).
With regard to claims 25 and 32, Guo also teaches: wherein the one or more parameters indicate resources for receiving the plurality of default beams within each slot of the plurality of slots (paragraphs 75-76 in Guo. Also see paragraphs 219-222 in Guan).
With regard to claims 26 and 33, Guo also teaches: wherein the one or more parameters indicate resources for receiving a first default beam of the plurality of default beams for a first slot of the plurality of slots to receive a first retransmission of the downlink communication and a second default beam of the plurality of default beams for a second slot of the plurality of slots to receive a second retransmission of the downlink communication. (see paragraphs 75-76: see figure 12).

[0085] Signaling carrying the beam configuration information may be, for example, at least one of RRC signaling, MAC signaling, or DCI.
[0086] The beam configuration information may carry beam indication information of the first beam. For related descriptions of the beam indication information, refer to the foregoing descriptions, and details are not described herein again.).


Allowable Subject Matter






Claims 9-10, 19-20, 28, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2020/0163059: see figure 3)
Deng et al. (US 2020/0389847: see figure 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419